--------------------------------------------------------------------------------

Exhibit 10.25


3 Year Vest (Executive)


ESSEX PROPERTY TRUST, INC.
2018 LONG-TERM INCENTIVE AWARD
AWARD AGREEMENT


Name of Grantee:  [________] (“the Grantee”)
No. of Restricted Stock Units: [_________] (the “Stock Units”)
Grant Date: December 5, 2018 (the “Grant Date”)


RECITALS


A.       The Grantee is an employee of Essex Property Trust, Inc., a Maryland
corporation (the “Company”).
 

B.      As of December 5, 2018, the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”) approved the terms of the
2018 Long-Term Incentive Awards to be granted by the Company under the Company’s
2018 Stock Award and Incentive Compensation Plan (the “2018 Plan”) to provide
the Company’s employees with incentive compensation.  This award agreement (this
“Award Agreement”) evidences a 2018 Long-Term Incentive Award to the Grantee
under the 2018 Plan (the “Award”), which is subject to the terms and conditions
set forth herein and in the 2018 Plan.


C.      The Grantee was selected by the Company to receive the Award.  The
Company, effective as of the Grant Date set forth above, issued to the Grantee
the number of Stock Units set forth above.


D.     Capitalized terms used herein shall have the respective meanings ascribed
to them in Appendix A hereto. Unless the context requires otherwise, capitalized
terms used, but not otherwise defined herein or in Appendix A, shall have the
respective meanings ascribed to them in the 2018 Plan.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.        Grant of Stock Units; Issuance of Stock; Payment of Dividends.


(a)     The Company hereby grants the Grantee an award consisting of [________]
Stock Units with the terms and conditions set forth in this Agreement.  The 2018
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.


(b)     On the Determination Date, (i) the Committee will determine, pursuant to
Section 2(b), the number of Stock Units for which the performance criteria
applicable to such Stock Units were satisfied as of the Valuation Date, (ii) the
Company will issue to the Grantee a number of shares of Stock equal to the
number of such earned Stock Units and (iii) all of the Stock Units shall be
canceled.



--------------------------------------------------------------------------------

(c)     Neither this Award nor the Stock Units may be sold, transferred, pledged
assigned or otherwise encumbered or disposed of by the Grantee. The shares of
Stock issuable hereunder may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of by the Grantee prior to vesting and any book
entries or certificates for the shares of Stock shall bear an appropriate
legend, as determined by the Committee in its sole discretion, to the effect
that such shares are subject to restrictions as set forth herein and in the 2018
Plan.


(d)     With respect to the shares of Stock issuable pursuant to Section 1(b)
above, the Grantee shall be entitled to dividends with a record date on or after
the later of the Determination Date or the applicable Vesting Date (as defined
below). Prior to the occurrence of the later of the Determination Date or the
applicable Vesting Date, Grantee shall not be entitled to any dividends with
respect to the Stock Units or the Stock issuable in settlement thereof.


2.        Performance Criteria and Attainment Levels.


(a)     The number of Stock Units that will be earned pursuant to this Award
will be based on the Company’s Equity REIT Relative TSR as of the Valuation Date
in accordance with the following table:


Equity REIT Relative TSR
 
Percentage of
Stock Units Earned
   
Number of
Stock Units
Earned
 
Below 5th percentile
   
0
%
   
0
 
Equal to or above 5th percentile but below 25th percentile
   
30
%
  [____]  
Equal to or above 25th percentile but below 50th percentile
   
30% – 100
%
  [____]  
Equal to or above 50th percentile
   
100
%
  [____]  



For Equity REIT Relative TSR falling between the 25th percentile and the 50th
percentile, the number of Stock Units earned will be based on linear
interpolation between the number of Stock Units that would have been earned if
Equity REIT Relative TSR was at the 25th percentile and the number that would
have been earned if Equity REIT Relative TSR was at the 50th percentile, as set
forth above.


(b)      The Committee, as promptly as practicable following the conclusion of
the Performance Period (but, in any event, no later than two and one-half months
after the conclusion of the Performance Period), shall determine the actual
number of the Stock Units that are earned in accordance with this Section 2. 
Notwithstanding anything herein to the contrary, if a Change in Control occurs
on or prior to the twelve (12)-month anniversary of the Grant Date and the
Grantee remains employed by the Company or a Company Affiliate until at least
immediately prior to the date of such Change in Control or has incurred a
Terminating Event prior to such Change in Control, one hundred percent (100%) of
the Stock Units subject to this Award shall be deemed earned in accordance with
this Section 2.


2

--------------------------------------------------------------------------------

3.        Vesting.


(a)      All of the Stock Units and shares of Stock issued pursuant to this
Award prior to the Final Vesting Date (as defined below) shall be subject to
time-based vesting, with one-third (1/3) of the Stock Units earned pursuant to
this Award and the shares of Stock issued or issuable pursuant to this Award
vesting on each of the first three (3) anniversaries of the Grant Date (each, a
“Vesting Date,” and the third (3rd) anniversary of the Grant Date, the “Final
Vesting Date”), subject to the Grantee’s continued employment with the Company
(or a Company Affiliate) through the applicable Vesting Date. All shares of
Stock issued pursuant to this Award after the Final Vesting Date shall be fully
vested upon issuance. Except as provided in Sections 3(b) and 3(c) below, if at
any time the Grantee shall cease to be an employee of the Company or a Company
Affiliate for any reason (other than in circumstances where the Grantee
immediately thereafter remains or becomes an employee of the Company or a
Company Affiliate), then the Stock Units and shares of Stock issued pursuant to
this Award that remain unvested at such time shall automatically and immediately
be forfeited by the Grantee without consideration therefor.


(b)     If the Grantee shall cease to be an employee of the Company or a Company
Affiliate (other than in circumstances where the Grantee immediately thereafter
remains or becomes an employee of a Company Affiliate) in circumstances that
constitute a Terminating Event, any then unvested Stock Units or shares of Stock
issued pursuant to this Award will not be forfeited and such Stock Units or
shares of Stock issued pursuant to this Award will be fully time-vested as of
the date of such Terminating Event. Any shares of Stock issued pursuant to this
Award with respect to Stock Units that vested pursuant to this Section 3(b) will
be fully time-vested upon issuance.


(c)      In the event the Grantee shall cease to be an employee of the Company
or a Company Affiliate (other than in circumstances where the Grantee
immediately thereafter remains or becomes an employee of a Company Affiliate) as
a result of the Grantee’s change in status from an Employee to a Director or
Consultant, then, unless otherwise required by law, the Grantee shall continue
to time-vest in any then unvested Stock Units or shares of Stock issued pursuant
to this Award based on the Grantee’s continued service as a Director or
Consultant, in which case, the Grantee ceasing to serve as a Director or
Consultant will be treated in the same manner as Grantee ceasing to be an
Employee of the Company or a Company Affiliate for purposes of this Agreement.


4.       Tax Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.  The Grantee shall, not later than the date as of which vesting
or payment in respect of this Award becomes a taxable event, pay to the Company
or make arrangements satisfactory to the Company for payment of any Federal,
state and local taxes required by law to be withheld on account of such taxable
event; provided that, to the extent such taxable event occurs upon or
concurrently with the issuance or vesting of Stock hereunder, the Company will
satisfy any required tax withholding obligation by withholding a number of
shares of Stock issued or issuable hereunder with a Fair Market Value on the
date of withholding equal to the aggregate amount of such tax withholding
obligation based on the maximum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
this Award, as determined pursuant to the 2018 Plan.  For purposes of this
Section 4, the Fair Market Value of the shares of Stock to be withheld shall be
calculated in the same manner as the shares of Stock are valued for purposes of
determining the amount of withholding taxes due.


3

--------------------------------------------------------------------------------

5.       Changes in Capital Structure.  If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii) any cash dividend or other distribution to holders
of shares of Stock shall be declared and paid other than in the ordinary course,
or (iv) any other extraordinary corporate event shall occur that in each case in
the good faith judgment of the Committee necessitates action by way of equitable
or proportionate adjustment in the terms of this Award Agreement, the Stock
Units or the shares of Stock issuable pursuant to this Award to avoid distortion
in the value of this Award, then the Committee shall make equitable or
proportionate adjustment and take such other action as it deems necessary to
maintain the Grantee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Award and the terms of the Stock
Units and the shares of Stock prior to such event, including, without
limitation: (A) interpretations of or modifications to any defined term in this
Award Agreement; (B) adjustments in any calculations provided for in this Award
Agreement, and (C) substitution of other awards under the 2018 Plan or
otherwise.  All adjustments made by the Committee shall be final, binding and
conclusive.


6.        Effectiveness of Award Agreement


(a)      This award shall be binding upon the successors and permitted assigns
of the Grantee and shall be binding upon successors and assigns of the Company.


(b)     Every provision of this Award Agreement is intended to be severable, and
if any term or provision hereof is held to be illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.


7.        Governing Law.


This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland.


8.        Administration.


This Award shall be administered by the Committee, which in the administration
of this Award shall have all the powers and authority it has in the
administration of the 2018 Plan as set forth in the 2018 Plan.


4

--------------------------------------------------------------------------------

9.        Section 409A.


The Award is intended to comply with or be exempt from (under the “short term
deferral” exception) Section 409A of the Internal Revenue Code (“Section 409A”)
and, to the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A, including without limitation any applicable Department of
Treasury regulations and other interpretive guidance currently in effect or that
may be issued after the effective date of this Agreement. In addition,
notwithstanding any provision herein to the contrary, in the event that
following the Grant Date, the Administrator determines that it may be necessary
or appropriate to do so, the Administrator may adopt such amendments to the Plan
and/or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Plan and/or the Stock Units from the application of Section 409A
and/or preserve the intended tax treatment of the benefits provided with respect
to this Award, or (b) comply with the requirements of Section 409A; provided,
however, that this paragraph shall not create an obligation on the part of the
Administrator to adopt any such amendment, policy or procedure or take any such
other action.  No payment hereunder shall be made during the six (6)-month
period following the Grantee’s “separation from service” (within the meaning of
Section 409A) to the extent that the Administrator determines that paying such
amount at the time set forth herein would be a prohibited distribution under
Section 409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then within thirty (30) days following the end
of such six (6)-month period (or, if earlier, the Grantee’s death), the
Administrator shall pay to the Grantee (or to the Grantee’s estate) the
cumulative amounts that would have otherwise been payable to the Grantee during
such period, without interest. Notwithstanding anything herein or in the Plan to
the contrary, to the extent required to avoid the imposition of additional taxes
under Section 409A, a “Change in Control” shall not be deemed to have occurred
for purposes of this Agreement unless such transaction also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).


10.      Communication.


Any notice, demand, request or other communication which may be required or
contemplated herein shall be sufficiently given if (i) given either by facsimile
transmission or telex, by reputable overnight delivery service, postage prepaid,
or by registered or certified mail, postage prepaid and return receipt
requested, to the address indicated herein or to such other address as my party
hereto may specify as provided herein, or (ii) delivered personally at such
address.


11.      Recovery of Erroneously Awarded Compensation.


If the Grantee is now or hereafter become subject to any policy providing for
the recovery of Awards, Shares, Stock Units, proceeds or payments to the Grantee
in the event of fraud or other circumstances, then this Award, the Stock Units,
and any Shares issuable upon the settlement of this Awards or proceeds
therefrom, are subject to potential recovery by the Company under the
circumstances provided under such policy as may be in effect from time to time.


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Award Agreement as of the
Grant Date.



 
ESSEX PROPERTY TRUST, INC.
     
By
           
Hereunto duly authorized



Agreed and Accepted:
     
 
Name:
 



[Signature page to 2018 RSU Award Agreement]


6

--------------------------------------------------------------------------------

APPENDIX A


DEFINITIONS


“2018 Plan” means the Essex Property Trust, Inc. 2018 Stock Award and Incentive
Compensation Plan, as amended, modified or supplemented from time to time.


“Cause” shall mean, and shall be limited to, the occurrence of any one or more
of the following events:


(i)       a willful act of dishonesty by the Grantee with respect to any matter
involving the Company or any Company Affiliates;


(ii)      conviction of the Grantee of a crime involving moral turpitude; or


(iii)   the deliberate or willful failure by the Grantee (other than by reason
of the Grantee’s physical or mental illness, incapacity or disability) to
substantially perform the Grantee’s duties with the Company and the Company
Affiliates and the continuation of such failure for a period of 30 days after
delivery by the Company or a Company Affiliate to the Grantee of written notice
specifying the scope and nature of such failure and its intention to terminate
the Grantee for Cause.


For purposes of clauses (i) and (iii) above, no act, or failure to act, on the
Grantee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Grantee without reasonable belief that the Grantee’s act, or failure to act,
was in the best interest of the Company and/or the Company Affiliates.


“Company Affiliate” means any parent entity of the Company, if any, that
directly or indirectly owns a majority of the common equity of the Company, any
direct or indirect subsidiary of any such parent entity and any direct or
indirect subsidiary of the Company.


“Determination Date” means the date on which the number of Stock Units earned
pursuant to this Award is determined by the Compensation Committee pursuant to
Section 2(b).


“Equity REIT Relative TSR” means the percentile rank of the Company’s total
stockholder return during the Performance Period relative to the total
stockholder returns of the Index Companies during the Performance Period as
determined by dividing (a) the sum of (i) 100% minus the percentage of Index
Companies with a total stockholder return greater than the Company during the
Performance Period, plus (ii) the percentage of Index Companies with a total
stockholder return less than the Company during the Performance Period, by (b)
two. For example, if there were nine Index Companies, four with higher total
stockholder returns, four with lower total stockholder returns and one with
identical total stockholder return during the Performance Period, then the
Company would be in the 50th percentile, as calculated by taking the sum of (i)
100% minus the percentage of companies with higher total stockholder returns
(100% - 4 / 9 = 56%), and (ii) the percentage of companies with lower total
stockholder returns (4 / 9 = 44%) and dividing by two ((56% + 44%) / 2 = 50%).


7

--------------------------------------------------------------------------------

For purposes of this definition, the total stockholder return of the Company and
each of the Index Companies shall be computed based on the total return that
would have been realized by a stockholder who (1) bought $100 of shares of
common equity securities of such company on the first day of the Performance
Period at a price per share equal to the closing sales price per share on the
principal national stock exchange on which shares of such common equity
securities are listed on such date (or, if such date is not a trading date, on
the most recent prior trading date), (2) contemporaneously reinvested in shares
of Stock each dividend and other distribution declared during the Performance
Period and received with respect to such share (and any other shares previously
received upon reinvestment of dividends or other distributions) and (3) sold
such shares on the last day of the Performance Period for a per share price
equal to the average closing sales price per share on the principal national
stock exchange on which shares of such common equity securities are listed for
the twenty (20) consecutive calendar day period up to and including the
Valuation Date; provided that if the Valuation Date is the date upon which a
Transactional Change in Control occurs, the ending stock price of the Stock as
of such date shall be equal to the fair market value in cash, as determined by
the Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Change in Control for one share of Stock. Total
stockholder return shall be computed on a consistent basis across all companies,
in accordance with the foregoing, using total stockholder return data obtained
from SNL Financial (or such other third party data provider as is selected by
the Committee in its sole discretion).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Executive Severance Plan” means the Essex Property Trust, Inc. Executive
Severance Plan, as Amended and Restated, effective March 12, 2013, as amended,
modified or supplemented from time to time.


“Good Reason” means, for purposes of determining whether a Terminating Event
occurred in connection with a Change in Control, the occurrence of any of the
following events:


(i)     a substantial adverse change in the nature or scope of the Grantee’s
responsibilities, authorities, title, powers, functions, or duties from the
responsibilities, authorities, powers, functions, or duties exercised by the
Grantee immediately prior to the Change in Control; or


(ii)      a reduction in the Grantee’s annual base salary as in effect on the
date hereof or as the same may be increased from time to time; or


(iii)    a reduction in the Grantee’s annual bonus opportunity to an annual
bonus opportunity that is less than the highest bonus opportunity during the
three fiscal years preceding the date of the Change in Control; or


8

--------------------------------------------------------------------------------

(iv)    a reduction in the long-term incentive, savings and retirement program
opportunities and health and welfare benefits to a level that is less favorable
than the most favorable of such benefits and opportunities as are in effect on
the date hereof or as the same may be increased from time to time; or


(v)     a reduction in the fringe benefits programs and policies and vacation
accrual rate to a level that is less favorable than the most favorable of such
benefits and accrual rates as are in effect on the date hereof or as the same
may be increased from time to time; or


(vi)    the relocation of the offices of the Company or Company Affiliate at
which the Grantee is principally employed immediately prior to the date of the
Change in Control to a location more than 30 miles from such offices, or the
requirement by the Company or a Company Affiliate for the Grantee to be based
anywhere other than the offices of the Company or Company Affiliate at such
location, except for required travel on the business of the Company and the
Company Affiliates to an extent substantially consistent with the Grantee’s
business travel obligations immediately prior to the Change in Control; or


(vii)   the failure by the Company or a Company Affiliate to pay to the Grantee
any portion of Grantee’s compensation or to pay to the Grantee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company or a Company Affiliate within 15 days of the date such compensation
is due without prior written consent of the Grantee; or


(viii)  the failure by the Company and the Company Affiliates to obtain an
effective agreement from any successor to assume and agree to perform the
obligation of the Company and the Company Affiliates under the Executive
Severance Plan; or


(ix)     any material breach by the Company under the Executive Severance Plan
or by any successor of the Company.


Notwithstanding the foregoing to the contrary, none of the circumstances
described above will constitute Good Reason unless the Grantee has provided
written notice to the Company that such circumstances exist within ninety (90)
days of the Grantee’s learning of such circumstances and the Company has failed
to cure such circumstances within thirty (30) days following its receipt of such
notice; and provided further, that the Grantee did not previously consent in
writing to the action leading to his or her claim of resignation for Good
Reason.


“Index Companies” means, as of a particular date, the companies comprising the
SNL Apartment REIT Index which, as of the Grant Date, consists of the companies
listed on Appendix B hereto; provided that no such company will be deemed an
Index Company if such company ceases to have a class of common equity securities
listed on a national stock exchange during the entire Performance Period.


“Performance Period” means the period beginning on December 5, 2018 and ending
on the Valuation Date.


9

--------------------------------------------------------------------------------

“Qualified Termination” of the Grantee means (i) termination by the Company
and/or a Company Affiliate of the employment of the Grantee with the Company (if
the Grantee is then employed by the Company) and all Company Affiliates then
employing the Grantee for any reason other than for Cause or the death or
disability (as determined under the then existing long-term disability coverage
of the Company or such Company Affiliate) of the Grantee or (ii) termination by
the Grantee of the Grantee’s employment with the Company (if the Grantee is then
employed by the Company) and all other Company Affiliates then employing the
Grantee for Good Reason; provided, for avoidance of doubt, that no such
termination shall constitute a Qualified Termination if the Grantee remains or
becomes an employee of the Company or a Company Affiliate immediately following
such termination.


“Stock” means a share of the Company’s common stock, par value $0.001 per share.


“Terminating Event” shall mean:


(A) a Qualified Termination of the Grantee during (i) the 24 months following a
Change in Control or (ii) the two-month period prior to the date of a Change in
Control, and it is reasonably demonstrated by the Grantee that such termination
of employment (1) was at the request of a third party that had taken steps
reasonably calculated to effect such Change in Control or (2) otherwise arose in
connection with or anticipation of a Change in Control; provided that a
Terminating Event under this clause (A) shall not be deemed to have occurred
solely as a result of the Grantee being an employee of any direct or indirect
successor to the business or assets of the Company, rather than continuing as an
employee of the Company following a Change in Control; or


(B) a termination by the Company and/or a Company Affiliate of the employment of
the Grantee with the Company (if the Grantee is then employed by the Company)
and all Company Affiliates then employing the Grantee for any reason other than
for Cause or the death or disability (as determined under the then existing
long-term disability coverage of the Company or such Company Affiliate) of the
Grantee that occurs (x) at least one year after the Grant Date, and (y) at a
time when the Grantee’s combined age and years of Continuous Service are equal
to or greater than 68 and the Grantee has at least seven (7) years of Continuous
Service with the Company or a Company Affiliate.


“Transactional Change in Control” means a Change in Control resulting from any
person or group making a tender offer for Stock, a merger or consolidation where
the Company is not the surviving entity, the shares of Stock outstanding
immediately prior to such merger are converted or exchanged by virtue of the
merger into other property or consisting of a sale, transfer or disposition of
all or substantially all of the assets of the Company.


“Valuation Date” means the earlier of (A) December 4, 2021, or (B) the date upon
which a Change in Control shall occur.


10

--------------------------------------------------------------------------------

APPENDIX B


SNL Apartment REIT Index


AvalonBay Communities, Inc.
AVB
BRT Apartments Corp.
BRT
Equity Residential
EQR
Essex Property Trust, Inc.
ESS
Mid-America Apartment Communities, Inc.
MAA
UDR, Inc.
UDR
Camden Property Trust
CPT
Apartment Investment and Management Co
AIV
Independence Realty Trust, Inc.
IRT
Investors Real Estate Trust
IRET
Preferred Apartment Communities, Inc.
APTS
NexPoint Residential Trust Inc.
NXRT
Bluerock Residential Growth REIT, Inc.
BRG



11

--------------------------------------------------------------------------------

Full Vest


ESSEX PROPERTY TRUST, INC.
2018 LONG-TERM INCENTIVE AWARD
AWARD AGREEMENT


Name of Grantee:  [________] (“the Grantee”)
No. of Restricted Stock Units: [_________] (the “Stock Units”)
Grant Date: December 5, 2018 (the “Grant Date”)


RECITALS


A.       The Grantee is an employee of Essex Property Trust, Inc., a Maryland
corporation (the “Company”).


B.       As of December 5, 2018, the Compensation Committee (the “Committee”) of
the Board of Directors of the Company (the “Board”) approved the terms of the
2018 Long-Term Incentive Awards to be granted by the Company under the Company’s
2018 Stock Award and Incentive Compensation Plan (the “2018 Plan”) to provide
the Company’s employees with incentive compensation.  This award agreement (this
“Award Agreement”) evidences a 2018 Long-Term Incentive Award to the Grantee
under the 2018 Plan (the “Award”), which is subject to the terms and conditions
set forth herein and in the 2018 Plan.


C.      The Grantee was selected by the Company to receive the Award.  The
Company, effective as of the Grant Date set forth above, issued to the Grantee
the number of Stock Units set forth above.


D.      Capitalized terms used herein shall have the respective meanings
ascribed to them in Appendix A hereto. Unless the context requires otherwise,
capitalized terms used, but not otherwise defined herein or in Appendix A, shall
have the respective meanings ascribed to them in the 2018 Plan.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.            Grant of Stock Units; Issuance of Stock; Payment of Dividends.


(a)      The Company hereby grants the Grantee an award consisting of [________]
Stock Units with the terms and conditions set forth in this Agreement.  The 2018
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.


(b)    On the Determination Date, (i) the Committee will determine, pursuant to
Section 2(b), the number of Stock Units for which the performance criteria
applicable to such Stock Units were satisfied as of the Valuation Date, (ii) the
Company will issue to the Grantee a number of shares of Stock equal to the
number of such earned Stock Units and (iii) all of the Stock Units shall be
canceled.


(c)      Neither this Award nor the Stock Units may be sold, transferred,
pledged assigned or otherwise encumbered or disposed of by the Grantee.


12

--------------------------------------------------------------------------------

(d)      With respect to the shares of Stock issuable pursuant to Section 1(b)
above, the Grantee shall be entitled to dividends with a record date on or after
the Determination Date. Prior to the Determination Date, Grantee shall not be
entitled to any dividends with respect to the Stock Units or the Stock issuable
in settlement thereof.


2.        Performance Criteria and Attainment Levels.


(a)      The number of Stock Units that will be earned pursuant to this Award
will be based on the Company’s Equity REIT Relative TSR as of the Valuation Date
in accordance with the following table:


Equity REIT Relative TSR
 
Percentage of
Stock Units Earned
   
Number of

Stock Units
Earned
 
Below 5th percentile
   
0
%
   
0
 
Equal to or above 5th percentile but below 25th percentile
   
30
%
 
[____]
 
Equal to or above 25th percentile but below 50th percentile
   
30% – 100
%
 
[____]
 
Equal to or above 50th percentile
   
100
%
 
[____]
 



For Equity REIT Relative TSR falling between the 25th percentile and the 50th
percentile, the number of Stock Units earned will be based on linear
interpolation between the number of Stock Units that would have been earned if
Equity REIT Relative TSR was at the 25th percentile and the number that would
have been earned if Equity REIT Relative TSR was at the 50th percentile, as set
forth above.


(b)     The Committee, as promptly as practicable following the conclusion of
the Performance Period (but, in any event, no later than two and one-half months
after the conclusion of the Performance Period), shall determine the actual
number of the Stock Units that are earned in accordance with this Section 2. 
Notwithstanding anything herein to the contrary, if a Change in Control occurs
on or prior to the twelve (12) month-anniversary of the Grant Date, one hundred
percent (100%) of the Stock Units subject to this Award shall be deemed earned
in accordance with this Section 2.


3.            Vesting.  All of the Stock Units and shares of Stock issued
pursuant to this Award shall be fully vested upon issuance.


4.          Tax Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.  The Grantee shall, not later than the date as of which vesting
or payment in respect of this Award becomes a taxable event, pay to the Company
or make arrangements satisfactory to the Company for payment of any Federal,
state and local taxes required by law to be withheld on account of such taxable
event; provided that, to the extent such taxable event occurs upon or
concurrently with the issuance or vesting of Stock hereunder, the Company will
satisfy any required tax withholding obligation by withholding a number of
shares of Stock issued or issuable hereunder with a Fair Market Value on the
date of withholding equal to the aggregate amount of such tax withholding
obligation based on the maximum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
this Award, as determined pursuant to the 2018 Plan.  For purposes of this
Section 4, the Fair Market Value of the shares of Stock to be withheld shall be
calculated in the same manner as the shares of Stock are valued for purposes of
determining the amount of withholding taxes due.


13

--------------------------------------------------------------------------------

5.           Changes in Capital Structure.  If (i) the Company shall at any time
be involved in a merger, consolidation, dissolution, liquidation,
reorganization, exchange of shares, sale of all or substantially all of the
assets or stock of the Company or other transaction similar thereto, (ii) any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, significant repurchases of stock, or other similar change
in the capital stock of the Company, (iii) any cash dividend or other
distribution to holders of shares of Stock shall be declared and paid other than
in the ordinary course, or (iv) any other extraordinary corporate event shall
occur that in each case in the good faith judgment of the Committee necessitates
action by way of equitable or proportionate adjustment in the terms of this
Award Agreement, the Stock Units or the shares of Stock issuable pursuant to
this Award to avoid distortion in the value of this Award, then the Committee
shall make equitable or proportionate adjustment and take such other action as
it deems necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award and the
terms of the Stock Units and the shares of Stock prior to such event, including,
without limitation: (A) interpretations of or modifications to any defined term
in this Award Agreement; (B) adjustments in any calculations provided for in
this Award Agreement, and (C) substitution of other awards under the 2018 Plan
or otherwise.  All adjustments made by the Committee shall be final, binding and
conclusive.


6.        Effectiveness of Award Agreement


(a)      This award shall be binding upon the successors and permitted assigns
of the Grantee and shall be binding upon successors and assigns of the Company.


(b)     Every provision of this Award Agreement is intended to be severable, and
if any term or provision hereof is held to be illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.


7.            Governing Law.


This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland.


14

--------------------------------------------------------------------------------

8.            Administration.


This Award shall be administered by the Committee, which in the administration
of this Award shall have all the powers and authority it has in the
administration of the 2018 Plan as set forth in the 2018 Plan.


9.            Section 409A.


The Award is intended to comply with or be exempt from (under the “short term
deferral” exception) Section 409A of the Internal Revenue Code (“Section 409A”)
and, to the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A, including without limitation any applicable Department of
Treasury regulations and other interpretive guidance currently in effect or that
may be issued after the effective date of this Agreement. In addition,
notwithstanding any provision herein to the contrary, in the event that
following the Grant Date, the Administrator determines that it may be necessary
or appropriate to do so, the Administrator may adopt such amendments to the Plan
and/or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Plan and/or the Stock Units from the application of Section 409A
and/or preserve the intended tax treatment of the benefits provided with respect
to this Award, or (b) comply with the requirements of Section 409A; provided,
however, that this paragraph shall not create an obligation on the part of the
Administrator to adopt any such amendment, policy or procedure or take any such
other action.  No payment hereunder shall be made during the six (6)-month
period following the Grantee’s “separation from service” (within the meaning of
Section 409A) to the extent that the Administrator determines that paying such
amount at the time set forth herein would be a prohibited distribution under
Section 409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then within thirty (30) days following the end
of such six (6)-month period (or, if earlier, the Grantee’s death), the
Administrator shall pay to the Grantee (or to the Grantee’s estate) the
cumulative amounts that would have otherwise been payable to the Grantee during
such period, without interest.  Notwithstanding anything herein or in the Plan
to the contrary, to the extent required to avoid the imposition of additional
taxes under Section 409A, a “Change in Control” shall not be deemed to have
occurred for purposes of this Agreement unless such transaction also constitutes
a “change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).


10.          Communication.


Any notice, demand, request or other communication which may be required or
contemplated herein shall be sufficiently given if (i) given either by facsimile
transmission or telex, by reputable overnight delivery service, postage prepaid,
or by registered or certified mail, postage prepaid and return receipt
requested, to the address indicated herein or to such other address as my party
hereto may specify as provided herein, or (ii) delivered personally at such
address.


11.          Recovery of Erroneously Awarded Compensation.


If the Grantee is now or hereafter become subject to any policy providing for
the recovery of Awards, Shares, Stock Units, proceeds or payments to the Grantee
in the event of fraud or other circumstances, then this Award, the Stock Units,
and any Shares issuable upon the settlement of this Awards or proceeds
therefrom, are subject to potential recovery by the Company under the
circumstances provided under such policy as may be in effect from time to time.


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Award Agreement as of the
Grant Date.



 
ESSEX PROPERTY TRUST, INC.
     
By:
           
Hereunto duly authorized



Agreed and Accepted:
         
Name:
 



[Signature page to 2018 RSU Award Agreement]


16

--------------------------------------------------------------------------------

APPENDIX A


DEFINITIONS


“2018 Plan” means the Essex Property Trust, Inc. 2018 Stock Award and Incentive
Compensation Plan, as amended, modified or supplemented from time to time.


“Company Affiliate” means any parent entity of the Company, if any, that
directly or indirectly owns a majority of the common equity of the Company, any
direct or indirect subsidiary of any such parent entity and any direct or
indirect subsidiary of the Company.


“Determination Date” means the date on which the number of Stock Units earned
pursuant to this Award is determined by the Compensation Committee pursuant to
Section 2(b).


“Equity REIT Relative TSR” means the percentile rank of the Company’s total
stockholder return during the Performance Period relative to the total
stockholder returns of the Index Companies during the Performance Period as
determined by dividing (a) the sum of (i) 100% minus the percentage of Index
Companies with a total stockholder return greater than the Company during the
Performance Period, plus (ii) the percentage of Index Companies with a total
stockholder return less than the Company during the Performance Period, by (b)
two. For example, if there were nine Index Companies, four with higher total
stockholder returns, four with lower total stockholder returns and one with
identical total stockholder return during the Performance Period, then the
Company would be in the 50th percentile, as calculated by taking the sum of (i)
the percentage of companies with higher total stockholder returns (100% - 4 / 9
= 56%), and (ii) the percentage of companies with lower total stockholder
returns (4 / 9 = 44%) and dividing by two ((56% + 44%) / 2 = 50%).


For purposes of this definition, the total stockholder return of the Company and
each of the Index Companies shall be computed based on the total return that
would have been realized by a stockholder who (1) bought $100 of shares of
common equity securities of such company on the first day of the Performance
Period at a price per share equal to the closing sales price per share on the
principal national stock exchange on which shares of such common equity
securities are listed on such date (or, if such date is not a trading date, on
the most recent prior trading date), (2) contemporaneously reinvested in shares
of Stock each dividend and other distribution declared during the Performance
Period and received with respect to such share (and any other shares previously
received upon reinvestment of dividends or other distributions) and (3) sold
such shares on the last day of the Performance Period for a per share price
equal to the average closing sales price per share on the principal national
stock exchange on which shares of such common equity securities are listed for
the twenty (20) consecutive calendar day period up to and including the
Valuation Date; provided that if the Valuation Date is the date upon which a
Transactional Change in Control occurs, the ending stock price of the Stock as
of such date shall be equal to the fair market value in cash, as determined by
the Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Change in Control for one share of Stock. Total
stockholder return shall be computed on a consistent basis across all companies,
in accordance with the foregoing, using total stockholder return data obtained
from SNL Financial (or such other third party data provider as is selected by
the Committee in its sole discretion).


17

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Index Companies” means, as of a particular date, the companies comprising the
SNL Apartment REIT Index which, as of the Grant Date, consists of the companies
listed on Appendix B hereto; provided that no such company will be deemed an
Index Company if such company ceases to have a class of common equity securities
listed on a national stock exchange during the entire Performance Period.


“Performance Period” means the period beginning on December 5, 2018 and ending
on the Valuation Date.


“Stock” means a share of the Company’s common stock, par value $0.001 per share.


“Transactional Change in Control” means a Change in Control resulting from any
person or group making a tender offer for Stock, a merger or consolidation where
the Company is not the surviving entity, the shares of Stock outstanding
immediately prior to such merger are converted or exchanged by virtue of the
merger into other property or consisting of a sale, transfer or disposition of
all or substantially all of the assets of the Company.


“Valuation Date” means the earlier of (A) December 4, 2021, or (B) the date upon
which a Change in Control shall occur.


18

--------------------------------------------------------------------------------

APPENDIX B


SNL Apartment REIT Index


AvalonBay Communities, Inc.
AVB
BRT Apartments Corp.
BRT
Equity Residential
EQR
Essex Property Trust, Inc.
ESS
Mid-America Apartment Communities, Inc.
MAA
UDR, Inc.
UDR
Camden Property Trust
CPT
Apartment Investment and Management Co
AIV
Independence Realty Trust, Inc.
IRT
Investors Real Estate Trust
IRET
Preferred Apartment Communities, Inc.
APTS
NexPoint Residential Trust Inc.
NXRT
Bluerock Residential Growth REIT, Inc.
BRG



19

--------------------------------------------------------------------------------

DIP


ESSEX PROPERTY TRUST, INC.
2018 LONG-TERM INCENTIVE AWARD
AWARD AGREEMENT


Name of Grantee:  [________] (“the Grantee”)
Maximum Number of Restricted Stock Units: [_________]
Target Number of Restricted Stock Units: [_________]
Grant Date: December 5, 2018 (the “Grant Date”)


RECITALS


A.       The Grantee is an employee of Essex Property Trust, Inc., a Maryland
corporation (the “Company”).


B.           As of December 5, 2018, the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) approved the
terms of the 2018 Long-Term Incentive Awards to be granted by the Company under
the Company’s 2018 Stock Award and Incentive Compensation Plan (the “2018 Plan”)
to provide the Company’s employees with incentive compensation.  This award
agreement (this “Award Agreement”) evidences a 2018 Long-Term Incentive Award to
the Grantee under the 2018 Plan (the “Award”), which is subject to the terms and
conditions set forth herein and in the 2018 Plan.


C.           The Grantee was selected by the Company to receive the Award.  The
Company, effective as of the Grant Date set forth above, issued to the Grantee
the Maximum Number of Restricted Stock Units set forth above.


D.           Capitalized terms used herein shall have the respective meanings
ascribed to them in Appendix A hereto. Unless the context requires otherwise,
capitalized terms used, but not otherwise defined herein or in Appendix A, shall
have the respective meanings ascribed to them in the 2018 Plan.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.           Grant of Stock Units; Issuance of Stock; Payment of Dividends.


(a)      The Company hereby grants the Grantee an award consisting of
[________]1 Restricted Stock Units (the “Stock Units”) with the terms and
conditions set forth in this Agreement.  The 2018 Plan is hereby incorporated
herein by reference as though set forth herein in its entirety.


(b)      On the First Determination Date, the Committee will determine the
number of Stock Units that will be eligible to be earned hereunder (the
“Eligible Stock Units”), as set forth in Section 2(a) (including the final
sentence thereof).  In the event that any Stock Units granted hereunder fail to
become Eligible Stock Units in accordance with the provisions set forth herein,
such Stock Units that fail to become Eligible Stock Units shall thereupon
automatically be forfeited by the Grantee without further action and without
payment of consideration therefor.  On the Final Determination Date, (i) the
Committee will determine, pursuant to Section 2(c), the number of Stock Units
for which the performance criteria applicable to such Stock Units pursuant to
Section 2(b) were satisfied as of the Valuation Date, (ii) the Company will
issue to the Grantee a number of shares of Stock equal to the number of such
earned Stock Units and (iii) all of the Stock Units shall be canceled.



--------------------------------------------------------------------------------

1 Note to Draft:  Maximum Number of Restricted Stock Units.


20

--------------------------------------------------------------------------------

(c)      Neither this Award nor the Stock Units may be sold, transferred,
pledged assigned or otherwise encumbered or disposed of by the Grantee. The
shares of Stock issuable hereunder may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of by the Grantee prior to vesting
and any book entries or certificates for the shares of Stock shall bear an
appropriate legend, as determined by the Committee in its sole discretion, to
the effect that such shares are subject to restrictions as set forth herein and
in the 2018 Plan.


(d)     With respect to the shares of Stock issuable pursuant to Section 1(b)
above, the Grantee shall be entitled to dividends with a record date on or after
the later of the Final Determination Date or the Vesting Date (as defined
below). Prior to the occurrence of the later of the Final Determination Date or
the Vesting Date, Grantee shall not be entitled to any dividends with respect to
the Stock Units or the Stock issuable in settlement thereof.


2.        Performance Criteria and Attainment Levels.


(a)      The number of Stock Units that will become Eligible Stock Units
pursuant to this Award will be based on the gain or purchase price from the
disposition of certain assets of the Company’s real estate portfolio, determined
by reference to the following formula and subject to the final sentence of this
Section 2(a):


Number of Eligible Stock Units = (___%2 * Funded Amount) / $180.00


The Number of Eligible Stock Units shall be rounded to the nearest whole Stock
Unit.


For purposes of this Agreement, “Funded Amount” shall mean the dollar amount
that is equal to the product of (A) the greater of (x) 1% of the aggregate
purchase price (net of the cost of sale) of all Company real estate dispositions
consummated during the Funding Period or (y) 10% of the gain from all Company
real estate dispositions consummated during the Funding Period determined in
accordance with Generally Accepted Accounting Principles (GAAP), multiplied by
(B) the quotient of (x) $2,500,0003 // $1,000,0004 over (y) $3,500,000;
provided, that the Funded Amount shall not exceed $2,500,0005 // $1,000,0006.
Notwithstanding anything in this Section 2(a) to the contrary, in determining
the number of Stock Units that become Eligible Stock Units hereunder the
Committee (or its designee or delegatee, as applicable) may, in its sole
discretion, adjust the number of Stock Units that become Eligible Stock Units
under the formula set forth above in this Section 2(a); provided, that in no
event shall the number of Eligible Stock Units hereunder, as adjusted, be less
than zero or exceed the Maximum Number of Restricted Stock Units (as defined
above).



--------------------------------------------------------------------------------

2 Note to Draft:  Percentage to equal individual’s maximum dollar amount divided
by $2,500,000 - NEOs // $1,000,000 – Non-NEOs.
3 Note to Draft:  NEO form only.
4 Note to Draft:  Non-NEO form only.
5 Note to Draft:  NEO form only.
6 Note to Draft:  Non-NEO form only.


21

--------------------------------------------------------------------------------

(b)      The number of Eligible Stock Units that will be earned pursuant to this
Award will be based on the Company’s Equity REIT Relative TSR as of the
Valuation Date in accordance with the following table:


Equity REIT Relative TSR
 
Percentage of
Eligible Stock Units
Earned
   
Number of Eligible
Stock Units Earned
 
Below 5th percentile
   
0
%
   
0
 
Equal to or above 5th percentile but below 25th percentile
   
30
%
 
[____]
 
Equal to or above 25th percentile but below 50th percentile
   
30% – 100
%
 
[____]
 
Equal to or above 50th percentile
   
100
%
 
[____]
 



For Equity REIT Relative TSR falling between the 25th percentile and the 50th
percentile, the number of Eligible Stock Units earned will be based on linear
interpolation between the number of Eligible Stock Units that would have been
earned if Equity REIT Relative TSR was at the 25th percentile and the number
that would have been earned if Equity REIT Relative TSR was at the 50th
percentile, as set forth above.


(c)      The Committee, as promptly as practicable following the conclusion of
the Performance Period (but, in any event, no later than two and one-half months
after the conclusion of the Performance Period), shall determine the actual
number of the Eligible Stock Units that are earned in accordance with this
Section 2.  Notwithstanding anything herein to the contrary, if a Change in
Control occurs on or prior to December 31, 2019, and the Grantee remains
employed by the Company or a Company Affiliate until at least immediately prior
to the date of such Change in Control [or has incurred a Terminating Event prior
to such Change in Control,]7 then, as of the date of such Change in Control, the
Target Number of Restricted Stock Units (as defined herein) shall be deemed
earned in accordance with Section 2(b) and this Section 2(c).



--------------------------------------------------------------------------------

7 Note to Draft:  Exec form only.


22

--------------------------------------------------------------------------------

3.        Vesting.


(a)     All of the Stock Units and shares of Stock issued pursuant to this Award
prior to the Vesting Date (as defined below) shall be subject to time-based
vesting, with 100% of the Stock Units earned pursuant to this Award and the
shares of Stock issued or issuable pursuant to this Award vesting on December
31, 2019 (the “Vesting Date”), subject to the Grantee’s continued employment
with the Company (or a Company Affiliate) through such vesting date. All shares
of Stock issued pursuant to this Award after the Vesting Date shall be fully
vested upon issuance. Except as provided in Sections 3(b) and 3(c) below, if at
any time the Grantee shall cease to be an employee of the Company or a Company
Affiliate for any reason (other than in circumstances where the Grantee
immediately thereafter remains or becomes an employee of the Company or a
Company Affiliate), then the Stock Units and shares of Stock issued pursuant to
this Award that remain unvested at such time shall automatically and immediately
be forfeited by the Grantee without consideration therefor.


(b)     If the Grantee shall cease to be an employee of the Company or a Company
Affiliate (other than in circumstances where the Grantee immediately thereafter
remains or becomes an employee of a Company Affiliate) in circumstances that
constitute a Terminating Event, any then unvested Stock Units or shares of Stock
issued pursuant to this Award will not be forfeited and such Stock Units or
shares of Stock issued pursuant to this Award will be fully time-vested as of
the date of such Terminating Event. Any shares of Stock issued pursuant to this
Award with respect to Stock Units that vested pursuant to this Section 3(b) will
be fully time-vested upon issuance.


(c)     In the event the Grantee shall cease to be an employee of the Company or
a Company Affiliate (other than in circumstances where the Grantee immediately
thereafter remains or becomes an employee of a Company Affiliate) as a result of
the Grantee’s change in status from an Employee to a Director or Consultant,
then, unless otherwise required by law, the Administrator may, on or prior to
the date on which such change in status occurs, permit the Grantee to continue
to time-vest in any then unvested Stock Units or shares of Stock issued pursuant
to this Award based on the Grantee’s continued service as a Director or
Consultant, in which case, unless otherwise provided by the Administrator, the
Grantee ceasing to serve as a Director or Consultant will be treated in the same
manner as Grantee ceasing to be an Employee of the Company or a Company
Affiliate for purposes of this Agreement.


4.       Tax Withholding.  The Company shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.  The Grantee shall, not later than the date as of which vesting
or payment in respect of this Award becomes a taxable event, pay to the Company
or make arrangements satisfactory to the Company for payment of any Federal,
state and local taxes required by law to be withheld on account of such taxable
event; provided that, to the extent such taxable event occurs upon or
concurrently with the issuance or vesting of Stock hereunder, the Company will
satisfy any required tax withholding obligation by withholding a number of
shares of Stock issued or issuable hereunder with a Fair Market Value on the
date of withholding equal to the aggregate amount of such tax withholding
obligation based on the maximum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
this Award, as determined pursuant to the 2018 Plan.  For purposes of this
Section 4, the Fair Market Value of the shares of Stock to be withheld shall be
calculated in the same manner as the shares of Stock are valued for purposes of
determining the amount of withholding taxes due.


23

--------------------------------------------------------------------------------

5.        Changes in Capital Structure.  If (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or other transaction similar thereto, (ii) any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, significant repurchases of stock, or other similar change in the capital
stock of the Company, (iii) any cash dividend or other distribution to holders
of shares of Stock shall be declared and paid other than in the ordinary course,
or (iv) any other extraordinary corporate event shall occur that in each case in
the good faith judgment of the Committee necessitates action by way of equitable
or proportionate adjustment in the terms of this Award Agreement, the Stock
Units or the shares of Stock issuable pursuant to this Award to avoid distortion
in the value of this Award, then the Committee shall make equitable or
proportionate adjustment and take such other action as it deems necessary to
maintain the Grantee’s rights hereunder so that they are substantially
proportionate to the rights existing under this Award and the terms of the Stock
Units and the shares of Stock prior to such event, including, without
limitation: (A) interpretations of or modifications to any defined term in this
Award Agreement; (B) adjustments in any calculations provided for in this Award
Agreement, and (C) substitution of other awards under the 2018 Plan or
otherwise.  All adjustments made by the Committee shall be final, binding and
conclusive.


6.        Effectiveness of Award Agreement


(a)      This award shall be binding upon the successors and permitted assigns
of the Grantee and shall be binding upon successors and assigns of the Company.


(b)     Every provision of this Award Agreement is intended to be severable, and
if any term or provision hereof is held to be illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.


7.        Governing Law.


This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland.


8.        Administration.


This Award shall be administered by the Committee, which in the administration
of this Award shall have all the powers and authority it has in the
administration of the 2018 Plan as set forth in the 2018 Plan; provided that,
unless the Grantee is an officer or director of the Company subject to reporting
under Section 16 of the Exchange Act or as otherwise determined by the
Committee, the Chief Executive Officer or Chief Financial Officer of the Company
shall serve as the Administrator for purposes of the determination set forth in
Section 3 (c).


24

--------------------------------------------------------------------------------

9.        Section 409A.


The Award is intended to comply with or be exempt from (under the “short term
deferral” exception) Section 409A of the Internal Revenue Code (“Section 409A”)
and, to the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A, including without limitation any applicable Department of
Treasury regulations and other interpretive guidance currently in effect or that
may be issued after the effective date of this Agreement. In addition,
notwithstanding any provision herein to the contrary, in the event that
following the Grant Date, the Administrator determines that it may be necessary
or appropriate to do so, the Administrator may adopt such amendments to the Plan
and/or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Plan and/or the Stock Units from the application of Section 409A
and/or preserve the intended tax treatment of the benefits provided with respect
to this Award, or (b) comply with the requirements of Section 409A; provided,
however, that this paragraph shall not create an obligation on the part of the
Administrator to adopt any such amendment, policy or procedure or take any such
other action.  No payment hereunder shall be made during the six (6)-month
period following the Grantee’s “separation from service” (within the meaning of
Section 409A) to the extent that the Administrator determines that paying such
amount at the time set forth herein would be a prohibited distribution under
Section 409A(a)(2)(B)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then within thirty (30) days following the end
of such six (6)-month period (or, if earlier, the Grantee’s death), the
Administrator shall pay to the Grantee (or to the Grantee’s estate) the
cumulative amounts that would have otherwise been payable to the Grantee during
such period, without interest. Notwithstanding anything herein or in the Plan to
the contrary, to the extent required to avoid the imposition of additional taxes
under Section 409A, a “Change in Control” shall not be deemed to have occurred
for purposes of this Agreement unless such transaction also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).


10.      Communication.


Any notice, demand, request or other communication which may be required or
contemplated herein shall be sufficiently given if (i) given either by facsimile
transmission or telex, by reputable overnight delivery service, postage prepaid,
or by registered or certified mail, postage prepaid and return receipt
requested, to the address indicated herein or to such other address as my party
hereto may specify as provided herein, or (ii) delivered personally at such
address.


11.      Recovery of Erroneously Awarded Compensation.


If the Grantee is now or hereafter become subject to any policy providing for
the recovery of Awards, Shares, Stock Units, proceeds or payments to the Grantee
in the event of fraud or other circumstances, then this Award, the Stock Units,
and any Shares issuable upon the settlement of this Awards or proceeds
therefrom, are subject to potential recovery by the Company under the
circumstances provided under such policy as may be in effect from time to time.


25

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Award Agreement as of the
Grant Date.




 
ESSEX PROPERTY TRUST, INC.
     
By:
           
Hereunto duly authorized



Agreed and Accepted:
     


 
Name:
 



[Signature page to 2018 RSU Award Agreement (DIP)]


26

--------------------------------------------------------------------------------

APPENDIX A


DEFINITIONS


“2018 Plan” means the Essex Property Trust, Inc. 2018 Stock Award and Incentive
Compensation Plan, as amended, modified or supplemented from time to time.


“Cause” shall mean, and shall be limited to, the occurrence of any one or more
of the following events:


(i)       a willful act of dishonesty by the Grantee with respect to any matter
involving the Company or any Company Affiliates;


(ii)     conviction of the Grantee of a crime involving moral turpitude; or


(iii)    the deliberate or willful failure by the Grantee (other than by reason
of the Grantee’s physical or mental illness, incapacity or disability) to
substantially perform the Grantee’s duties with the Company and the Company
Affiliates and the continuation of such failure for a period of 30 days after
delivery by the Company or a Company Affiliate to the Grantee of written notice
specifying the scope and nature of such failure and its intention to terminate
the Grantee for Cause.


For purposes of clauses (i) and (iii) above, no act, or failure to act, on the
Grantee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Grantee without reasonable belief that the Grantee’s act, or failure to act,
was in the best interest of the Company and/or the Company Affiliates.


“Company Affiliate” means any parent entity of the Company, if any, that
directly or indirectly owns a majority of the common equity of the Company, any
direct or indirect subsidiary of any such parent entity and any direct or
indirect subsidiary of the Company.


“Eligible Stock Units” means the Stock Units that the Compensation Committee
determines, pursuant to Section 2(a), are eligible to be earned pursuant to this
Award.


“Equity REIT Relative TSR” means the percentile rank of the Company’s total
stockholder return during the Performance Period relative to the total
stockholder returns of the Index Companies during the Performance Period as
determined by dividing (a) the sum of (i) 100% minus the percentage of Index
Companies with a total stockholder return greater than the Company during the
Performance Period, plus (ii) the percentage of Index Companies with a total
stockholder return less than the Company during the Performance Period, by (b)
two. For example, if there were nine Index Companies, four with higher total
stockholder returns, four with lower total stockholder returns and one with
identical total stockholder return during the Performance Period, then the
Company would be in the 50th percentile, as calculated by taking the sum of (i)
100% minus the percentage of companies with higher total stockholder returns
(100% - 4 / 9 = 56%), and (ii) the percentage of companies with lower total
stockholder returns (4 / 9 = 44%) and dividing by two ((56% + 44%) / 2 = 50%).


27

--------------------------------------------------------------------------------

For purposes of this definition, the total stockholder return of the Company and
each of the Index Companies shall be computed based on the total return that
would have been realized by a stockholder who (1) bought $100 of shares of
common equity securities of such company on the first day of the Performance
Period at a price per share equal to the closing sales price per share on the
principal national stock exchange on which shares of such common equity
securities are listed on such date (or, if such date is not a trading date, on
the most recent prior trading date), (2) contemporaneously reinvested in shares
of Stock each dividend and other distribution declared during the Performance
Period and received with respect to such share (and any other shares previously
received upon reinvestment of dividends or other distributions) and (3) sold
such shares on the last day of the Performance Period for a per share price
equal to the average closing sales price per share on the principal national
stock exchange on which shares of such common equity securities are listed for
the twenty (20) consecutive calendar day period up to and including the
Valuation Date; provided that if the Valuation Date is the date upon which a
Transactional Change in Control occurs, the ending stock price of the Stock as
of such date shall be equal to the fair market value in cash, as determined by
the Committee, of the total consideration paid or payable in the transaction
resulting in the Transactional Change in Control for one share of Stock. Total
stockholder return shall be computed on a consistent basis across all companies,
in accordance with the foregoing, using total stockholder return data obtained
from SNL Financial (or such other third party data provider as is selected by
the Committee in its sole discretion).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


[“Executive Severance Plan” means the Essex Property Trust, Inc. Executive
Severance Plan, as Amended and Restated, effective March 12, 2013, as amended,
modified or supplemented from time to time.]8


“Final Determination Date” means the date on which the number of Eligible Stock
Units earned pursuant to this Award is determined by the Compensation Committee
pursuant to Section 2(c).


“First Determination Date” means the date on which the number of Stock Units
that are Eligible Stock Units pursuant to this Award is determined by the
Compensation Committee pursuant to Section 2(a) which date shall be as soon as
practicable following December 31, 2019, and in no event later than March 15,
2020.


“Funding Period” means the period commencing on January 1, 2019 and ending on
the earlier of (A) December 31, 2019, or (B) the date upon which a Change in
Control occurs.


[“Good Reason” means, for purposes of determining whether a Terminating Event
occurred in connection with a Change in Control, the occurrence of any of the
following events:



--------------------------------------------------------------------------------

8 Note to Draft:  Exec form only.


28

--------------------------------------------------------------------------------

(i)     a substantial adverse change in the nature or scope of the Grantee’s
responsibilities, authorities, title, powers, functions, or duties from the
responsibilities, authorities, powers, functions, or duties exercised by the
Grantee immediately prior to the Change in Control; or


(ii)     a reduction in the Grantee’s annual base salary as in effect on the
date hereof or as the same may be increased from time to time; or


(iii)    a reduction in the Grantee’s annual bonus opportunity to an annual
bonus opportunity that is less than the highest bonus opportunity during the
three fiscal years preceding the date of the Change in Control; or


(iv)   a reduction in the long-term incentive, savings and retirement program
opportunities and health and welfare benefits to a level that is less favorable
than the most favorable of such benefits and opportunities as are in effect on
the date hereof or as the same may be increased from time to time; or


(v)     a reduction in the fringe benefits programs and policies and vacation
accrual rate to a level that is less favorable than the most favorable of such
benefits and accrual rates as are in effect on the date hereof or as the same
may be increased from time to time; or


(vi)     the relocation of the offices of the Company or Company Affiliate at
which the Grantee is principally employed immediately prior to the date of the
Change in Control to a location more than 30 miles from such offices, or the
requirement by the Company or a Company Affiliate for the Grantee to be based
anywhere other than the offices of the Company or Company Affiliate at such
location, except for required travel on the business of the Company and the
Company Affiliates to an extent substantially consistent with the Grantee’s
business travel obligations immediately prior to the Change in Control; or


(vii)   the failure by the Company or a Company Affiliate to pay to the Grantee
any portion of Grantee’s compensation or to pay to the Grantee any portion of an
installment of deferred compensation under any deferred compensation program of
the Company or a Company Affiliate within 15 days of the date such compensation
is due without prior written consent of the Grantee; or


(viii)  the failure by the Company and the Company Affiliates to obtain an
effective agreement from any successor to assume and agree to perform the
obligation of the Company and the Company Affiliates under the Executive
Severance Plan; or


(ix)     any material breach by the Company under the Executive Severance Plan
or by any successor of the Company.


29

--------------------------------------------------------------------------------

Notwithstanding the foregoing to the contrary, none of the circumstances
described above will constitute Good Reason unless the Grantee has provided
written notice to the Company that such circumstances exist within ninety (90)
days of the Grantee’s learning of such circumstances and the Company has failed
to cure such circumstances within thirty (30) days following its receipt of such
notice; and provided further, that the Grantee did not previously consent in
writing to the action leading to his or her claim of resignation for Good
Reason.]9


“Index Companies” means, as of a particular date, the companies comprising the
SNL Apartment REIT Index which, as of the Grant Date, consists of the companies
listed on Appendix B hereto; provided that no such company will be deemed an
Index Company if such company ceases to have a class of common equity securities
listed on a national stock exchange during the entire Performance Period.


“Performance Period” means the period beginning on December 5, 2018 and ending
on the Valuation Date.


[“Qualified Termination” of the Grantee means (i) termination by the Company
and/or a Company Affiliate of the employment of the Grantee with the Company (if
the Grantee is then employed by the Company) and all Company Affiliates then
employing the Grantee for any reason other than for Cause or the death or
disability (as determined under the then existing long-term disability coverage
of the Company or such Company Affiliate) of the Grantee or (ii) termination by
the Grantee of the Grantee’s employment with the Company (if the Grantee is then
employed by the Company) and all other Company Affiliates then employing the
Grantee for Good Reason; provided, for avoidance of doubt, that no such
termination shall constitute a Qualified Termination if the Grantee remains or
becomes an employee of the Company or a Company Affiliate immediately following
such termination.]10


“Stock” means a share of the Company’s common stock, par value $0.001 per share.


“Terminating Event” shall mean [(A) a Qualified Termination of the Grantee
during (i) the 24 months following a Change in Control or (ii) the two-month
period prior to the date of a Change in Control, and it is reasonably
demonstrated by the Grantee that such termination of employment (1) was at the
request of a third party that had taken steps reasonably calculated to effect
such Change in Control or (2) otherwise arose in connection with or anticipation
of a Change in Control; provided that a Terminating Event under this clause (A)
shall not be deemed to have occurred solely as a result of the Grantee being an
employee of any direct or indirect successor to the business or assets of the
Company, rather than continuing as an employee of the Company following a Change
in Control; or (B) ]11a termination by the Company and/or a Company Affiliate of
the employment of the Grantee with the Company (if the Grantee is then employed
by the Company) and all Company Affiliates then employing the Grantee for any
reason other than for Cause or the death or disability (as determined under the
then existing long-term disability coverage of the Company or such Company
Affiliate) of the Grantee that occurs (x) at least one year after the Grant
Date, and (y) at a time when the Grantee’s combined age and years of Continuous
Service are equal to or greater than 68 and the Grantee has at least seven (7)
years of Continuous Service with the Company or a Company Affiliate.


--------------------------------------------------------------------------------

9 Note to Draft:  Exec form only.
10 Note to Draft:  Exec form only.
11 Note to Draft:  Exec form only.


30

--------------------------------------------------------------------------------

“Transactional Change in Control” means a Change in Control resulting from any
person or group making a tender offer for Stock, a merger or consolidation where
the Company is not the surviving entity, the shares of Stock outstanding
immediately prior to such merger are converted or exchanged by virtue of the
merger into other property or consisting of a sale, transfer or disposition of
all or substantially all of the assets of the Company.


“Valuation Date” means the earlier of (A) December 4, 2021, or (B) the date upon
which a Change in Control shall occur.


31

--------------------------------------------------------------------------------

APPENDIX B


SNL Apartment REIT Index


AvalonBay Communities, Inc.
AVB
BRT Apartments Corp.
BRT
Equity Residential
EQR
Essex Property Trust, Inc.
ESS
Mid-America Apartment Communities, Inc.
MAA
UDR, Inc.
UDR
Camden Property Trust
CPT
Apartment Investment and Management Co
AIV
Independence Realty Trust, Inc.
IRT
Investors Real Estate Trust
IRET
Preferred Apartment Communities, Inc.
APTS
NexPoint Residential Trust Inc.
NXRT
Bluerock Residential Growth REIT, Inc.
BRG



32

--------------------------------------------------------------------------------

ESSEX PROPERTY TRUST, INC.
2018 STOCK AWARD AND INCENTIVE COMPENSATION PLAN


NOTICE OF STOCK OPTION AWARD


Grantee’s Name and Address:
 

 
 

 
 




You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Essex Property Trust, Inc. 2018 Stock Award and Incentive
Compensation Plan, as amended from time to time (the “Plan”), and the Stock
Option Award Agreement (the “Option Agreement”) attached hereto, as follows. 
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.


Award Number
 


         
Gant Date
December 5, 2018
       
Exercise Price per Share (*)
$


         
Total Number of Shares Subject to the Option (the “Shares”)



                         
Total Exercise Price
$


 



Type of Option
   
Incentive Stock Option
             
Non-Qualified Stock Option
       
Expiration Date
December 4, 2028



Post-Termination Exercise Period: Three (3) Months, subject to an extended
Post-Termination Exercise period that may apply upon a termination of the
Grantee’s Continuous Service under the circumstances set forth in Section 6, 7,
or 8 of the Option Agreement.


* An amount in addition to the Exercise Price will become payable if the Fair
Market Value of the Shares on date of exercise exceeds the Exercise Price per
Share by more than $100 as set forth in Section 2(c) of the Option Agreement.


33

--------------------------------------------------------------------------------

Vesting Schedule:


Subject to the Grantee’s Continuous Service through the vesting dates set forth
below and other limitations set forth in this Notice, the Plan and the Option
Agreement, the Option may be exercised, in whole or in part, in accordance with
the following schedule:


1/3 of the Shares subject to the Option shall vest on the first anniversary of
the Grant Date, 1/3 of the Shares subject to the Option shall vest on the second
anniversary of the Grant Date, and 1/3 of the Shares subject to the Option shall
vest on the third anniversary of the Grant Date.


IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.


Essex Property Trust, Inc.,
a Maryland corporation



By:
 
 




Title:

 
 



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE'S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S EMPLOYMENT
STATUS IS AT WILL.


34

--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE PLAN AND THE OPTION AGREEMENT,
AND REPRESENTS THAT HE OR SHE IS FAMILIAR WITH THE TERMS AND PROVISIONS HEREOF
AND THEREOF, AND HEREBY ACCEPTS THE OPTION SUBJECT TO ALL OF THE TERMS AND
PROVISIONS HEREOF AND THEREOF. THE GRANTEE HAS REVIEWED THIS NOTICE, THE PLAN,
AND THE OPTION AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO EXECUTING THIS NOTICE, AND FULLY UNDERSTANDS ALL
PROVISIONS OF THIS NOTICE, THE PLAN AND THE OPTION AGREEMENT. THE GRANTEE HEREBY
AGREES THAT ALL QUESTIONS OF INTERPRETATION AND ADMINISTRATION RELATING TO THIS
NOTICE, THE PLAN AND THE OPTION AGREEMENT SHALL BE RESOLVED BY THE ADMINISTRATOR
IN ACCORDANCE WITH SECTION 13 OF THE OPTION AGREEMENT. THE GRANTEE FURTHER
AGREES TO THE VENUE SELECTION AND WAIVER OF A JURY TRIAL IN ACCORDANCE WITH
SECTION 14 OF THE OPTION AGREEMENT. THE GRANTEE FURTHER AGREES TO NOTIFY THE
COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED IN THIS NOTICE.


Dated:

   
Signed:
                 


Grantee



35

--------------------------------------------------------------------------------

 
Award Number: 

 



ESSEX PROPERTY TRUST, INC.
2018 STOCK AWARD AND INCENTIVE COMPENSATION PLAN


STOCK OPTION AWARD AGREEMENT


1.              Grant of Option. Essex Property Trust, Inc., a Maryland
corporation (the “Company”), hereby grants to the Grantee (the “Grantee”) named
in the Notice of Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice, and payment of, if applicable, the Purchase Price Supplement (as
defined below, and collectively with the Exercise Price, the “Exercise Price”)
subject to the terms and provisions of the Notice, this Stock Option Award
Agreement (the “Option Agreement”) and the Company’s 2018 Stock Award and
Incentive Compensation Plan, as amended from time to time (the “Plan”), all of
which are incorporated herein by reference.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Option Agreement.


If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code.
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the Company)
exceeds $100,000, such excess Options, to the extent of the Shares covered
thereby in excess of the foregoing limitation, shall be treated as Non-Qualified
Stock Options.  For this purpose, Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Shares shall be determined as of the date the Option with respect to such
Shares is awarded.


2.               Exercise of Option.


(a)      Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement.  The Option shall
be subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Change in
Control.  The Grantee shall be subject to reasonable limitations on the number
of requested exercises during any monthly or weekly period as determined by the
Administrator. In no event shall the Company issue fractional Shares.


(b)      Method of Exercise. The Option shall be exercisable by compliance with
such procedures as specified from time to time by the Administrator, which may
include completion and delivery of an exercise notice in a form specified by the
Administrator.  The Option shall be deemed to be exercised upon completion of
the procedures specified by the Administrator and receipt by the Company of the
Exercise Price, which, to the extent selected, shall be deemed to be satisfied
by use of the broker-dealer sale and remittance procedure to pay the Exercise
Price provided in Section 3, below.


36

--------------------------------------------------------------------------------

(c)      Purchase Price Supplement.  If, at the time of exercise of the Option,
the Fair Market Value of a share of Common Stock exceeds the Exercise Price per
Share by more than $100 (the “$100 Spread”), then an amount equal to the amount
by which the Fair Market Value of a share of Common Stock exceeds the $100
Spread shall be payable to the Company in addition to the Exercise Price per
Share (the “Purchase Price Supplement”).


(d)     Taxes.  Regardless of any action the Company or any Related Entity takes
with respect to any or all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Grantee’s participation in the Plan and legally applicable to the Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Company or a Related Entity.  The Grantee
further acknowledges that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including, but not limited to, the grant or vesting of
the Option, the issuance of Shares under the Option, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends
and/or any dividend equivalents; and (2) does not commit to and is under no
obligation to structure the terms of the Option or any aspect of the Option to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.


Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items.  In this regard, the Grantee hereby authorizes
the Company or its agent, at the Company’s discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following methods:


(i)      withholding from wages or other cash compensation otherwise payable to
the Grantee by the Company or the Company’s employer (if different); and/or


(ii)      withholding from the proceeds of the sale of Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); and/or


(iii)     withholding in Shares to be issued upon exercise of the Option.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including maximum applicable rates, in which
case the Grantee will receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent in Shares.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Grantee will be deemed to have been issued the full number of Shares subject to
the exercised portion of the Option, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Grantee’s participation in the Plan.


37

--------------------------------------------------------------------------------

3.              Method of Payment. Payment of the Exercise Price shall be made
by any of the following, or a combination thereof, at the election of the
Grantee; provided, however, that such exercise method does not then violate any
Applicable Law:


(a)       cash;


(b)      check;


(c)      surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require which have a
Fair Market Value on the date of surrender or attestation equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or


(d)     payment through a broker-dealer sale and remittance procedure pursuant
to which the Grantee (i) shall provide written instructions to a
Company-designated brokerage firm to effect the immediate sale of some or all of
the purchased Shares and remit to the Company sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction.


4.              Restrictions on Exercise. The Option may not be exercised if the
issuance of the Shares subject to the Option upon such exercise would constitute
a violation of any Applicable Laws.


5.               Termination or Change of Continuous Service.


(a)      In the event the Grantee’s Continuous Service terminates, other than
for Cause, the Grantee may, but only during the Post-Termination Exercise Period
(set forth in the Notice), exercise the portion of the Option that was vested at
the date of such termination (the “Termination Date”).  In the event of
termination of the Grantee’s Continuous Service for Cause, the Grantee’s right
to exercise the Option shall terminate concurrently with the termination of the
Grantee’s Continuous Service.  In no event, however, shall the Option be
exercised later than the Expiration Date set forth in the Notice.


(b)      Change in Status.  In the event of the Grantee’s change in status from
Employee, Director or Consultant to any other status of Employee, Director or
Consultant or from an Employee whose customary employment is 20 hours or more
per week to an Employee whose customary employment is fewer than 20 hours per
week, then, unless otherwise required by law, the Option shall remain in place
and vesting of the Option shall continue; provided, however, that with respect
to any Incentive Stock Option that shall remain in effect after a change in
status from Employee to Director or Consultant, such Incentive Stock Option
shall cease to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
such change in status.  Except as provided in Sections 6, 7 and 8 below, to the
extent that the Option was unvested on the Termination Date, or if the Grantee
does not exercise the vested portion of the Option within the Post-Termination
Exercise Period, the Option shall terminate.


38

--------------------------------------------------------------------------------

(c)      Leave of Absence.  During any authorized leave of absence, the vesting
of the Option as provided in this schedule shall be suspended after the leave of
absence exceeds a period of ninety (90) days.  For purposes of an Incentive
Stock Option, in the case of any leave of absence exceeding three months where
reemployment upon expiration of the leave is not guaranteed by statute or
contract, the Incentive Stock Option shall be treated as a Non-Statutory Stock
Option on the date three months and one day following the date that the leave of
absence exceeds three months.  Vesting of the Option shall resume upon the
Grantee’s termination of the leave of absence and return to service to the
Company or a Related Entity.  The Vesting Schedule of the Option shall be
extended by the length of the suspension.


(d)      Terminating Event.  Notwithstanding anything in the Notice, this Option
Agreement or the Plan to the contrary, upon the termination by the Company
and/or a Company Affiliate of the Grantee’s Continuous Service with the Company
and all Company Affiliates (for which the Grantee is then providing Continuous
Service) for any reason other than for Cause or the death or disability (as
determined under the then existing long-term disability coverage of the Company
or such Company Affiliate) of the Grantee that occurs (x) at least one year
after the Grant Date, and (y) at a time when the Grantee’s combined age and
years of Continuous Service are equal to or greater than 68 and the Grantee has
at least seven (7) years of Continuous Service with the Company or a Company
Affiliate, the Shares subject to the Option that are unvested immediately prior
to such termination or change will not be forfeited and will instead vest in
full upon such termination of Continuous Service..


6.              Retirement of Grantee.  If the Grantee’s Continuous Service
terminates at a time when the Grantee’s combined age and years of Continuous
Service is equal to or greater than 68, then the Grantee may, but only within
the period ending on the third anniversary of the Termination Date (but in no
event later than the Expiration Date), exercise the portion of the Option that
was vested as of the Termination Date.  To the extent that the Option was
unvested on the Termination Date then, except as provided in Section 5(d) above,
the Option shall terminate.  If the Grantee does not exercise the vested portion
of the Option within the time specified herein the Option shall terminate.  If
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date.


7.              Disability of Grantee.  In the event the Grantee’s Continuous
Service terminates as a result of his or her Disability, the Grantee may, but
only within twelve (12) months from the Termination Date (but in no event later
than the Expiration Date), exercise the portion of the Option that was vested on
the Termination Date; provided, however, that if such Disability is not a
“disability” as such term is defined in Section 22(e)(3) of the Code (without
regard to the last sentence thereof) and the Option is an Incentive Stock
Option, such Incentive Stock Option shall cease to be treated as an Incentive
Stock Option and shall be treated as a Non-Qualified Stock Option on the day
three (3) months and one (1) day following the Termination Date.  To the extent
that the Option was unvested on the Termination Date then the Option shall
terminate.  If the Grantee does not exercise the vested portion of the Option
within the time specified herein the Option shall terminate.  Section 22(e)(3)
of the Code provides, in part, that an individual is permanently and totally
disabled if he or she is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months.


39

--------------------------------------------------------------------------------

8.            Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 9 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months from the date of
death (but in no event later than the Expiration Date).  To the extent that the
Option was unvested on the date of death then the Option shall terminate.  If
the vested portion of the Option is not exercised within the time specified
herein, the Option shall terminate.


9.              Transferability of Option. The Option, if an Incentive Stock
Option, may not be transferred in any manner other than by will or by the laws
of descent and distribution and may be exercised during the lifetime of the
Grantee only by the Grantee. The Option, if a Non-Qualified Stock Option, may
not be transferred in any manner other than by will or by the laws of descent
and distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner
authorized by the Administrator, subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act; provided, that any transfer of a Non-Qualified Stock Option
that is permitted hereunder shall be without consideration, except as required
by Applicable Laws. Notwithstanding the foregoing, the Grantee may designate one
or more beneficiaries of the Grantee’s Incentive Stock Option or Non-Qualified
Stock Option in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator. Following the death of the Grantee, the
Option, to the extent provided in Section 8, may be exercised (a) by the person
or persons designated under the deceased Grantee’s beneficiary designation or
(b) in the absence of an effectively designated beneficiary, by the Grantee’s
legal representative or by any person empowered to do so under the deceased
Grantee’s will or under the then applicable laws of descent and distribution.
The Option may not be pledged, alienated, attached or otherwise encumbered, and
any purported pledge, alienation, attachment or encumbrance of the Option shall
be void and unenforceable against the Company or any Related Entity.  The terms
of the Option shall be binding upon the executors, administrators, heirs,
successors and transferees of the Grantee.


10.            Term of Option. The Option must be exercised no later than the
Expiration Date set forth in the Notice or such earlier date as otherwise
provided herein. After the Expiration Date or such earlier date, the Option
shall be of no further force or effect and may not be exercised.


11.             Entire Agreement: Governing Law. The Notice, the Plan and this
Option Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of Maryland without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Maryland to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.


40

--------------------------------------------------------------------------------

12.             Headings. The captions used in the Notice and this Option
Agreement are inserted for convenience and shall not be deemed a part of the
Option for construction or interpretation.


13.             Administration and Interpretation. The grant of the Option, the
vesting of the Option and the issuance of Shares upon exercise of the Option are
subject to, and shall be administered in accordance with, the provisions of the
Plan, as the same may be amended from time to time.  Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Option Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.


14.           Venue and Waiver of Jury Trial. The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be brought in the United States District Court for the
Northern District of California (or should such court lack jurisdiction to hear
such action, suit or proceeding, in a California state court in the County of
Santa Clara) and that the parties shall submit to the jurisdiction of such
court. The parties irrevocably waive, to the fullest extent permitted by law,
any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 14 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.


15.            Tax Consequences for Exercise After Per Share Fair Market Value
Exceeds $100 Spread.  The Grantee hereby acknowledges that he or she shall be
solely responsible for any adverse tax consequences that may arise if the
Grantee elects to exercise the Option at any time after the date that the Fair
Market Value of a share of Common Stock exceeds the Exercise Price Per Share by
an amount that would exceed the $100 Spread (as contemplated under Section 2(c)
hereof).


16.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.


17.             Adjustments.  The number and type of Shares subject to the
Option and exercise price Option is subject to adjustment as provided in Section
10 of the Plan.  The Grantee shall be notified of such adjustment and such
adjustment shall be binding upon the Company and the Grantee.


41

--------------------------------------------------------------------------------

18.           Restrictions on Resale.  The Grantee hereby agrees not to sell any
Shares at a time when Applicable Laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.  This restriction will apply
as long as the Grantee’s Continuous Service continues and for such period of
time after the termination of the Grantee’s Continuous Service as the Company
may specify.


19.             Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement shall
be binding upon the Grantee and his or her heirs, executors, administrators,
successors and assign.


20.            Severability.  Should any provision of the Notice, the Plan or
this Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.


21.           No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the Grantee’s acquisition
or sale of the underlying Shares.  The Grantee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.


22.            Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


23.             Imposition of Other Requirements.  The Company reserves the
right to impose other requirements on the Grantee’s participation in the Plan,
on the Option and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


24.           Amendments.  The Company may amend this Agreement at any time,
provided that no such amendment shall be made without the Grantee’s consent if
such action would materially and adversely affect the Grantee’s rights under
this Agreement.  The Company reserves the right to impose other requirements on
the Option and the Shares acquired upon vesting of the Option, to the extent the
Company determines it is necessary or advisable under the laws of the country in
which the Grantee resides pertaining to the issuance or sale of the Shares or to
facilitate the administration of the Plan.


25.             Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.


42

--------------------------------------------------------------------------------

26.           Waiver.  The Grantee acknowledges that a waiver by the Company of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person.


27.            Recovery of Erroneously Awarded Compensation.  If the Grantee is
now or hereafter becomes subject to any policy providing for the recovery of
Awards, Shares, proceeds or payments to the Grantee in the event of fraud or
other circumstances, then this Award, and any Shares issuable upon the exercise
of the Option or proceeds therefrom, are subject to potential recovery by the
Company under the circumstances provided under such policy as may be in effect
from time to time.


END OF AGREEMENT



43

--------------------------------------------------------------------------------